McCALL, Justice.
The defendant in the trial court petitions for a writ of certiorari to review and revise the opinion and judgment which that court rendered in Johnson, alias v. State, 51 Ala.App. 330, 285 So.2d 493 [1973], He contends that the court erred in holding that the petitioner’s charge No. 4 was properly refused, because the use of “all” exacted too high a degree of proof to justify a conviction.
In denying the writ, we dp not wish to be understood as holding that this criticism rendered the charge bad. An examination of the record reveals though that the same rule of law, here involved, was substantially and fairly covered in the court’s oral charge to the jury. Therefore, the refusal of charge No. 4 was without error.
Writ denied.
HEFLIN, C. J., and COLEMAN and JONES, JJ., concur.
BLOODWORTH, J., concurs in the result.